2019 IL App (1st) 181492
                                           No. 1-18-1492
                                  Opinion filed September 23, 2019

                                                                                     First Division
______________________________________________________________________________

                                              IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                              )   Circuit Court of
          Plaintiff-Appellant,                                )   Cook County.
                                                              )
     v.                                                       )   Nos. 17 CR 1274601
                                                              )
TERRENCE DAVIS,                                               )   Honorable
                                                              )   Domenica Stephenson,
          Defendant-Appellee.                                 )   Judge, presiding.


          JUSTICE HYMAN delivered the judgment of the court, with opinion.
          Presiding Justice Lavin and Justice Pucinski concur in the judgment and opinion.

                                             OPINION

¶1        Police officers found a firearm under Terrence Davis’s driver’s seat while conducting an

inventory search incident to impounding Davis’s car, and they charged him with several firearm

offenses. Davis filed a motion to suppress the firearm. The trial court granted Davis’s motion,

finding that the officers improperly impounded the car. The State filed a certificate of

impairment and appealed, arguing that the trial court erred because state law required the officers

to impound Davis’s car after he admitted to driving with a revoked license and could not provide

proof of insurance. Davis contends that impoundment was improper, as the officers failed to

request he show them proof of insurance. We affirm.
No. 1-18-1492


¶2                                          Background

¶3     During a routine patrol. Chicago police officer Jamel Pankey saw Terrence Davis waiting

to turn left and talking on his cell phone. Pankey followed Davis and pulled up next to him.

Pankey warned Davis about talking on his phone while driving. Davis complied, stopped talking

on his phone, and drove away.

¶4     Officer Jordan Smith, Pankey’s partner, told Pankey that he recognized Davis from their

daily briefing about people of interest in the area. Smith knew Davis’s name and date of birth

and entered it into the onboard computer system. Smith learned that Davis’s driving license had

been revoked.

¶5     About 30 minutes later, both Smith and Pankey stood outside their car. Pankey was

talking to a person who flagged them down on an unrelated matter. Smith saw Davis driving

slowly on Morgan Street and waved to him to pull over. Davis parked in front of the officers’ car

and walked up to Smith. Pankey joined the conversation. They told Davis that his license was

revoked and he was not permitted to drive. At that time, Davis failed to produce either a valid

driver’s license or valid insurance card.

¶6     Chicago police Sergeant Dennis O’Keefe, also on patrol, noticed Smith and Pankey had

stopped Davis. O’Keefe went to help Smith and Pankey. Smith told O’Keefe that they had seen

Davis driving and knew his driver’s license had been revoked. O’Keefe asked Davis if he had a

valid license; Davis said he did not. O’Keefe told Smith and Pankey to arrest Davis for driving

with a revoked license. The officers handcuffed Davis, put him in the back of a squad car, and

took him to the police station.




                                               -2-
No. 1-18-1492


¶7     Several unknown men offered to move the car. O’Keefe told them they could not take an

uninsured car. One man started walking quickly towards the car, but O’Keefe got to Davis’s car

first and drove it to the police station. At the station, O’Keefe conducted an inventory search.

During the search, O’Keefe recovered a firearm from under the driver’s seat.

¶8     Davis was charged with several firearm offenses and moved to suppress, which the trial

court granted, finding insufficient evidence to show that the car was parked illegally. During

argument on the State’s motion to reconsider, the State pointed the court to the Illinois Vehicle

Code and argued, “if you look at transcript pages 36 and 54, that the defendant did not provide

them with any valid insurance for the vehicle” requiring that “the vehicle shall be immediately

impounded.” The trial court denied the motion to reconsider, finding, again, that the car was

“legally parked” and that the court “didn’t hear any testimony that it was required to be

impounded, that was pursuant to any type of statute or ordinance or anything like that.” The State

timely filed a certificate of impairment.

¶9                                          Analysis

¶ 10   The State challenges the trial court’s ruling on four grounds: (i) the officers had

reasonable suspicion to conduct a Terry stop (see Terry v. Ohio, 392 U.S. 1 (1968)); (ii) the

officers had probable cause to arrest Davis after he admitted to driving with a revoked driver’s

license; (iii) the officers properly impounded Davis’s car for driving with a revoked license and

no proof of insurance; and (iv) the inventory search was proper. Davis only responds to the

State’s third argument, contending that the impoundment violated section 6-303(e) of the Illinois

Vehicle Code (Code) (625 ILCS 5/6-303(e) (West 2016)) when the officers did not request Davis

to produce proof of insurance. See id. § 7-602.



                                                  -3-
No. 1-18-1492


¶ 11    When reviewing a trial court’s ruling on suppression of evidence, the trial court’s factual

findings receive great deference and will only be reversed when against the manifest weight of

the evidence. People v. Nash, 409 Ill. App. 3d 342, 346 (2011). Since the parties do not dispute

the facts, we review de novo the trial court’s legal conclusion on suppression of the evidence. Id.

at 346-47.

¶ 12    An inventory search is “a judicially created exception to the warrant requirement of the

fourth amendment.” Id. at 348. To be valid, an inventory search must satisfy three criteria: (i) the

original impoundment of the vehicle must be lawful; (ii) the purpose of the inventory search

must be to protect the defendant’s property, to protect the police against allegations of theft or

damage, or to protect the police from danger; and (iii) the inventory search must be conducted in

good faith and not as a pretext for an investigatory search. Id. (citing People v. Hundley, 156 Ill.

2d 135, 138 (1993)). Determining whether impoundment is proper presents “[t]he threshold

issue.” Id.

¶ 13    The State argues the Code requires officers to impound uninsured vehicles driven by

drivers with revoked or suspended driving privileges. To address the State’s argument, we

interpret the statutory language, a task we undertake de novo. Id. at 349. We give the statute’s

language its plain and ordinary meaning, as that provides the best way to “ascertain and give

effect to the intent of the legislature.” Id. (citing People v. Donoho, 204 Ill. 2d 159, 171 (2003)).

If the language is clear and unambiguous, we apply it as written. Id.

¶ 14    The Code states that “any person who drives or is in actual physical control of a motor

vehicle on any highway of this State at a time when such person’s driver’s license *** is revoked

or suspended *** shall be guilty of a Class A misdemeanor.” 625 ILCS 5/6-303(a) (West 2016).



                                                -4-
No. 1-18-1492


Further on, the Code says: “Any person in violation of this Section who is also in violation of

Section 7-601 of this Code relating to mandatory insurance requirements *** shall have his or

her motor vehicle immediately impounded by the arresting law enforcement officer.” Id. § 6-

303(e). When we turn to the Code’s insurance requirements, we read: “No person shall operate

*** a motor vehicle designed to be used on a public highway unless the motor vehicle is covered

by a liability insurance policy.” Id. § 7-601(a).

¶ 15   Missing from these statutory provisions is a discussion about the quantum of evidence

necessary to establish either that the driver is invalidly licensed or lacks proof of insurance. As

Pankey explained, to determine whether a driver is licensed, officers have access to the Secretary

of State database on their squad car’s computer. Nothing in the record indicates a similar

database for insurance coverage.

¶ 16   Further reading in the Code provides some guidance: “Every operator of a motor vehicle

subject to Section 7-601 of this Code shall carry within the vehicle evidence of insurance,”

which “shall be displayed upon request made by any law enforcement officer ***. Any person

who fails or refuses to comply with such a request is in violation of Section 3-707 of this Code.”

Id. § 7-602. Failure to comply with a request to produce proof of insurance under section 7-602

presumptively deems a person “to be operating an uninsured motor vehicle.” Id. § 3-707(b). The

plain language, in accordance with common sense, sets up an expectation that an officer will ask

for proof of insurance and the driver will provide it.

¶ 17   We agree with the State that the Code does not require officers to ask a driver for proof of

insurance. The only mandatory language in section 7-602 directs drivers to comply with a

request if an officer makes one. Also notably absent from the Code, however, is a requirement



                                                    -5-
No. 1-18-1492


placed on a driver to affirmatively provide proof of insurance to the officer absent a request to do

so—unless an officer requests proof of insurance, the presumption that a driver’s car is uninsured

(id.) does not apply. We cannot think of a scenario in which an officer would be able to learn

about a car’s insurance coverage without asking someone for proof of insurance (the driver or the

car’s owner) or having that information volunteered to them. The State has cited no authority for

the proposition that drivers must volunteer proof of insurance without an officer’s request.

¶ 18   The State argues that Nash is “directly on point.” We disagree. The officer in Nash

“asked defendant for her driver’s license and proof of insurance.” (Emphasis added.) Nash, 409

Ill. App. 3d at 344. The defendant then admitted that she had neither her license nor her

insurance card on her. Id. There is no similar evidence here. Pankey’s only testimony about

insurance came from the following exchange during the State’s cross-examination:

                “Q. Okay. And after telling the defendant that his driver’s license was

       revoked what, if anything, did the defendant say to you.

                A. At this time I just related that—so much was all chaotic. You know I

       wasn’t sure if it was or if it wasn’t. And that was the most part. That was it.

                Q. Was the defendant able to produce to you a valid driver’s license?

                A. No, he was not.

                Q. Or any valid insurance for the vehicle that he was just driving?

                A. No.”

The only other testimony about insurance in the rest of the record came from the State’s cross-

examination of Smith:




                                                -6-
No. 1-18-1492


                “Q. But in your presence did you hear your sergeant tell the defendant

       why he was pulled over?

                A. Did my sergeant? Yeah, my sergeant briefly asked do you have—

       should you be driving. And [Davis] stated no or [the sergeant] said are you

       suspended or he said do you have a license. [Davis] said I’m either suspended or

       revoked.

                Q. Okay. Did defendant ever produce to you or your partner that day a

       valid driver’s license?

                A. No, ma’am.

                Q. Did he produce to you or your partner any proof of insurance for the

       vehicle he was driving?

                A. No, ma’am.”

Did Davis fail to produce proof of his insurance after the officers requested it? Or did Davis fail

to spontaneously produce proof of insurance? If the former, impoundment would undoubtedly

have been proper. If the latter, we run into at least two problems. First, as we have said, the Code

does not punish a driver for failing to spontaneously show an officer his or her insurance.

Second, Davis’s interaction was not an ordinary traffic stop. Davis, by contrast, walked over to

the officers after they flagged him down; he was not “pulled over” in the way we typically think

of an ordinary traffic stop. There was no reason for Davis to assume that the officers had traffic-

related inquiries. So there would have been much less incentive for Davis to volunteer proof of

insurance absent a request by the officers.




                                               -7-
No. 1-18-1492


¶ 19   The State argues in its reply brief that “the implicit (yet obvious) premise is that [Davis]

was unable to produce [his license and proof of insurance] after being asked by the officer.”

According to the State, “the phrasing of the questions to Officer Pankey shows that they were

based on his having actually made such a request [for proof of insurance].” We disagree, and this

leads us to the burden of proof.

¶ 20   The State presents the law accurately. On a motion to suppress, the defendant bears the

initial burden to make a prima facie case of the unlawfulness of the challenged police action.

People v. Brooks, 2017 IL 121413, ¶ 22. If the defendant successfully establishes the factual and

legal basis for suppression, the burden shifts to the State to present evidence to counter the

defendant’s prima facie case. Id. The ultimate burden of proof then rests with the defendant. Id.

¶ 21   The State, however, attempts to overlay this standard legal framework on the facts, but it

does not fit. The testimony that the State points to and that we set out above (supra ¶ 18) was

part of the State’s cross-examination during Davis’s case-in-chief. Taking all of this evidence

into account, the trial court then denied the State’s motion for a directed finding. In other words,

the trial court found that the officers’ testimony, including their testimony that Davis “failed to

produce” proof of insurance, made out a prima facie case of unconstitutional police action. Only

after the trial court’s denial of the State’s motion for a directed finding did the burden shift to the

State. People v. Relwani, 2019 IL 123385, ¶ 17 (only if “defendant makes a sufficient

prima facie showing, thereby avoiding a directed finding, the burden will shift to the State to

come forward with evidence in rebuttal” (internal quotation marks omitted)); see also People v.

Aleliunaite, 379 Ill. App. 3d 975, 978 (2008) (defendant’s failure to establish prima facie case

warrants directed finding in State’s favor).



                                                 -8-
No. 1-18-1492


¶ 22   Once the burden shifted to the State, by virtue of the trial court’s denial of its motion for

a directed finding, the State told the court: “State has no witnesses. We rest.” The State provided

no further evidence, as was its burden at that point, giving any more meaning to the ambiguous

testimony that Davis “failed to produce” proof of insurance. Clearing up this ambiguity was

critical because, as we have discussed, the consequences differ markedly depending on what

“failed to produce” means. Supra ¶ 19. Were we to supply additional meaning to the phrase “fail

to produce,” we would be speculating, and that is inappropriate. See In re Marriage of Johnson,

245 Ill. App. 3d 545, 554 (1993) (“A reviewing court is not free to ignore evidence which

supports the judgment of the trial court and to rely instead upon speculation in order to

reverse.”). The State’s cross-examination of Sergeant O’Keefe shows that the State could elicit

the information in its proper form when asking about Davis’s license:

                “Q. Did you have the opportunity to inquire of the defendant if he had a

       valid driver’s license?

                A. Yes.

                Q. And did you have a conversation with him at that time?

                A. Yes.

                Q. What, if anything, did he tell you about his driver’s license?

                A. He told me he did not have one.”

Had the State asked identical questions of the witnesses about Davis’s proof of insurance, we

would not be confronted with an ambiguity. The State failed to meet its burden to rebut Davis’s

prima facie case that the impoundment was unlawful given the lack of evidence that he did not

have proof of insurance.


                                                -9-
No. 1-18-1492


¶ 23   We do not mean our opinion to cast aspersions on the police. The officer may have acted

appropriately, but the record does not adequately show what happened during the officers’

interaction with Davis. As we have said, the trial court shifted the burden to the State, and the

State failed to meet it. By failing to ask about whether officers asked Davis for his insurance, the

State has left us with a record that does not allow us to say the trial court erred; we will not read

between the lines as the State urges.

¶ 24   At oral argument, the State emphasized what, in its view, is a lack of factual findings by

the trial court on the question of whether Davis lacked proof of insurance. The State also insisted

that the trial court’s conclusion that the car was legally parked and could have been driven away

was an erroneous legal conclusion. We disagree. The State’s written motion to reconsider and

argument on the motion made express reference to the Vehicle Code’s requirement of

impounding an uninsured car driven by an invalidly licensed driver. The trial court “read the

State’s motion to reconsider” and “reviewed [its] notes” from the suppression hearing. The trial

court’s findings, that the car was legally parked and could have been driven away by others

present at the scene, have a critical factual premise baked in—the car was insured or, at least,

there was insufficient evidence that Davis lacked proof of insurance.

¶ 25   We have previously held—in a case cited in the State’s brief no less—the absence of

evidence that an officer asked anyone to produce an insurance card is insufficient to prove a

violation of the Code. People v. Merritt, 318 Ill. App. 3d 115, 117 (2001). We acknowledge the

higher burden of proof the State contended with in Merritt, but speculation is speculation

whatever the burden. The trial court linked its ruling to the facts presented in the testimony and




                                               - 10 -
No. 1-18-1492


concluded that the law, presented twice over by the State, did not require impoundment. That

ruling was not error.

¶ 26   Affirmed.




                                           - 11 -
No. 1-18-1492



                                 No. 1-18-1492


Cite as:                 People v. Davis, 2019 IL App (1st) 181492


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 17-CR-
                         1274601; the Hon. Domenica Stephenson, Judge, presiding.



Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, John E. Nowak, and Joseph Alexander, Assistant
Appellant:               State’s Attorneys, of counsel), for the People.



Attorneys                Marc E. Gottreich, of Gottreich Grace & Thompson, of Chicago,
for                      for appellee.
Appellee:




                                      - 12 -